Name: Commission Regulation (EEC) No 2307/88 of 26 July 1988 amending Regulation (EEC) No 3922/87 as regards the allocation of the quantity of preserved cultivated mushrooms which may be imported without payment of the additional amount during the period 1 January to 31 December 1988
 Type: Regulation
 Subject Matter: agricultural activity;  cooperation policy;  tariff policy;  foodstuff
 Date Published: nan

 27. 7. 88 Official Journal of the European Communities No L 201 /71 COMMISSION REGULATION (EEC) No 2307/88 of 26 July 1988 amending Regulation (EEC) No 3922/87 as regards the allocation of the quantity of preserved cultivated mushrooms which may be imported without payment of the additional amount during the period 1 January to 31 December 1988 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, period 1 January to 31 December 1988 ; whereas Article 1 of Commission Regulation (EEC) No 3433/81 (*), as last amended by Regulation (EEC) No 1887/86 (*), provided for the possibility of reviewing the tonnages on the basis of the licences granted during the first six months of the year in question ; whereas the balance of licences issued up to 30 June 1988 is such as to justify a new allocation of these quantities, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vege ­ tables, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2247/88 (2), Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of preserved cultivated mushrooms (3), and in particular Article 6 thereof, HAS ADOPTED THIS REGULATIONWhereas Article 3 of Regulation (EEC) No 1796/81 lays down that the quantity which may be imported without payment of the additional amount must be allocated between the supplier countries with due regard for tradi ­ tional trade flows and new suppliers ; Article 1 Whereas Article 1 of Commission Regulation (EEC) No 3922/87 (4) allocated the quantity in question for the Article 1 of Regulation (EEC) No 3922/87 is hereby replaced by the following Article : 'Article 1 The quantity fixed by Article 3 of Regulation (EEC) No 1796/81 is hereby allocated for the period 1 January to 31 December 1988 : (net weight in tonnes) Country of origin China SouthKorea Taiwan Hong Kong Other Importing country 268 20 360 5 255 178 48 2139 137 18 25 68 161 10 Belgium * Luxembourg Denmark Germany Greece France Ireland Italy Netherlands United Kingdom Spain Portugal 600 29 681 15 10 86 127 3 483 20 2 20 10 1 (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 198, 26. 7. 1988. (3) OJ No L 183, 4. 7 . 1981 , p. 1 . (4) OJ No L 369, 29. 12. 1987, p. 20. 0 OJ No L 346, 2. 12. 1981 , p. 5 . ( «) OJ No L 163, 19. 6. 1986, p. 17. No L 201 /72 Official Journal of the European Communities 27. 7. 88 Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1988 . For the Commission Frans ANDRIESSEN Vice-President